Citation Nr: 0028998	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  95-10 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to 
September 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1994 decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claim of entitlement to service connection for a right knee 
disability.

In January 1997, the Board remanded the case to the RO so 
that a hearing before a traveling Board Member could be 
scheduled for him.  However, following a hearing before an RO 
hearing officer in June 1998, the veteran informed the RO 
that he no longer desired to have a hearing before a Board 
Member and requested that his case be  adjudicated forthwith 
on its merits, based on the evidence of record.  A hearing 
officer's decision in September 1998 and an RO decision in 
November 1999 confirmed the denial of service connection for 
a right knee disability.  Thereafter, the case was returned 
to the Board and the veteran now continues his appeal.


FINDINGS OF FACT

1.  At a June 1979 military enlistment examination, the 
veteran was noted to have had a history of a right knee 
injury, with meniscectomies of his right lateral and medial 
meniscus, which pre-existed his entry into active service.

2.  There was a permanent increase during service of the 
severity of the veteran's pre-existing right knee condition 
beyond its natural progression.






CONCLUSION OF LAW

There is clear and unmistakable evidence that the veteran's 
right knee disorder was present before his entry into 
military duty; the veteran's pre-existing right knee 
disorder, currently diagnosed as joint instability of the 
right knee, status-post reconstruction surgery, was 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1153 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Private medical records, dated prior to the date of the 
veteran's entrance into active duty, show that while a high 
school student, he had a history of a right knee injury with 
resultant pain and instability.  Records from Windber 
Hospital and Wheeling Clinic shows that in September 1978, he 
underwent knee surgery to treat a torn right lateral 
meniscus, in which a meniscectomy was performed.  
Subsequently, he underwent a second surgical procedure in 
January 1979, in which a meniscectomy was performed to treat 
a torn right medial meniscus.  

The veteran's service medical records show that the 
aforementioned history of right knee injury and surgical 
treatment was noted on enlistment examination in June 1979, 
but his right knee was determined to have been sufficiently 
repaired and rehabilitated as to not present a physical 
disqualification and he was accepted for military service.  
In August 1979, he entered active duty.

The veteran's service medical records show that he received 
treatment on several instances for occasional flare-up of 
right knee symptoms which were not related to any particular 
traumatic incident.  One notable exception is in March 1983, 
when the veteran sustained a twisting injury of his right 
knee which resulted in pain, swelling and instability.  The 
symptoms stemming from this injury persisted for several 
weeks without relief, despite treatment with a posterior 
splint and Jones dressings.  Eventually, he was placed on a 
physical rehabilitation regimen which apparently resolved his 
symptoms.  

Thereafter, the veteran did not receive further treatment for 
right knee complaints until March 1985, when he again 
complained of experiencing right knee pain and instability.  
His symptoms persisted, and he was subsequently diagnosed 
with chronic right knee medial, postero-medial, and posterior 
instability, a chronic tear of his posterior cruciate 
ligament and a chronic tear of his medial collateral 
ligament.  This led to right knee surgery in March 1987, in 
which he received medial collateral ligament reconstruction 
with a Gore-Tex graft, a right knee arthrotomy and a right 
knee posterior-medial reefing of capsule.  Following surgery, 
he spent several months with his right knee in a cast and 
then a knee brace, and also received physical rehabilitation 
therapy.  The records indicate that good results were 
obtained and his right knee symptoms were apparently 
substantially resolved for the remainder of his period of 
military service.  In September 1993, he was honorably 
discharged from active duty.  According to his service 
personnel records, his duties throughout his 14 years of 
active service were mostly administrative and sedentary in 
nature.  

Current VA medical records which pertain to the veteran's 
right knee are unanimous in showing a diagnosis of status 
post right knee reconstruction with persistent joint 
instability and laxity on examinations conducted in December 
1993, May 1995, and on outpatient treatment in June 1998.  
Objective examination in June 1998 revealed slight thigh 
atrophy on the right as compared with the left.  Examination 
of his right knee revealed medial, anterior and posterior 
instability with 2+ Drawer signs and mild crepitus with 
movement, but no evidence of meniscus damage or joint 
deformity.  Complaints of numbness and paresthesia associated 
with residual surgical scars are also shown.

In July 2000, the Board requested an expert medical opinion 
from the Veteran Health Administration (VHA) to answer the 
following questions:

(1.)  Has there been a permanent increase in the 
degree of impairment of the veteran's pre-existing 
right knee injury residuals during the course of 
his 14-year period of active service, from August 
1979 to September 1993?

(2.)  If so, has this increase in impairment, 
including the March 1987 reconstructive surgery, 
been the result of the natural progress of the 
veteran's pre-existing right knee injury 
residuals?

(3.)  If not, then is it as likely as not that the 
March 1987 reconstructive surgery was for 
treatment, in whole or in part, for any residuals 
associated with the twisting injury of the right 
knee which the veteran sustained 3 years earlier, 
in March 1983?

(4.)  If not, then is it as likely as not that the 
veteran's pre-existing right knee injury residuals 
were otherwise aggravated by military service, 
resulting in a permanent increase in impairment 
beyond their natural progress? 

In response to the Board's request and queries, the Staff 
Physician of the Orthopedics Section of the VHA Surgical 
Service provided an expert medical opinion in correspondence 
dated in September 2000.  The medical expert reported that he 
had reviewed the medical records contained in the veteran's 
claims file.  After presenting a brief statement of the 
veteran's medical history as it pertained to his right knee 
(as discussed above), the relevant portion of the medical 
expert's opinion stated the following:

It is my medical opinion that the (veteran) did 
have chronic knee problems prior to entering 
active duty but these were aggravated by service 
related activities which resulted in increasing 
instability in his knee, further stretching out of 
the knee into an unstable situation and ultimately 
a complex reconstructive surgical operation of 
salvaged type performed in March of 1987.  My 
feeling is that there has been a permanent 
increase in the degree of impairment of the knees 
which has resulted in residual (sic) of numbness, 
achy pain, and persistent instability despite 
reconstructive surgery.  I feel that despite the 
reconstructive procedure, the patient will have 
progression of osteoarthritic changes in his right 
knee.  The rate of progression has been worsened 
by service aquired (sic) injuries in his right 
knee.
 
II.  Analysis

Service connection may be established for disability incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 
(West 1991).

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (1999).

Generally, a veteran is considered to be in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 C.F.R. § 3.304 (1999).  

The private medical records dated in 1978 and 1979 from 
Windber Hospital and Wheeling Clinic, and the service 
enlistment examination report of June 1979 show that the 
veteran had a history of a right knee injury and surgical 
treatment which pre-existed his entry into military service 
and which was noted on entry into service.  Thus, the 
presumption of soundness has been rebutted by clear and 
unmistakable evidence, and the issue of entitlement to 
service connection for a right knee disability must turn on 
whether or not this disability was aggravated by his period 
of active duty.  Therefore, service connection on a direct 
basis for his current right knee disability is not warranted.  
38 C.F.R. § 3.303 (1999).

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious and manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 (1999).

In the case on appeal, the service medical records show that 
the veteran's right knee was symptomatic during active duty 
and was surgically treated in March 1987.  Following surgery, 
he spent several months of post-surgical physical 
rehabilitation therapy.  The records indicate that good 
results were obtained and his right knee symptoms were 
apparently substantially resolved for the remainder of his 
period of military service.  Ordinarily, a resolved physical 
disorder due to a pre-existing disability is not indicative 
of a permanent worsening of the pre-existing disability.  
However, after separation from service his right knee became 
increasingly symptomatic, thus presenting the question of 
whether or not there was inservice aggravation of the pre-
existing right knee condition.  Following his review of the 
evidence, the VHA medical expert concluded, in essence, that 
the veteran's right knee was worsened by his injuries in 
service which had increased the progression of his right knee 
rate disability beyond its natural rate.  Therefore, the 
Board concludes that there was aggravation of the veteran's 
pre-existing right knee disability by active military 
service.  Service connection on the basis of aggravation is 
conceded and the veteran's claim is granted.


ORDER

Service connection for joint instability of the right knee, 
status-post reconstruction surgery, is granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

